DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takei et al. (JP2004026519, machine translation provided). Takei teaches a gas branching apparatus that branches and supplied a gas to first to N-th supply targets, such the eleven burners (2) seen in figure 1. Takei teaches the apparatus comprises a plurality of flow dividers (6), each including first to N-th gas (such as 11) outlets through which the gas is branched and discharged. Takei also teaches a plurality of pipes (7) connecting one of the first to N-th gas outlets of each of the plurality of flow dividers to any of the first to N-th supply targets on a one-to one basis ([0007], figure 1).  Takei also provides an example of the flow dividers, wherein a flow divider for H2 gas has a volume capacity of 3243 cc, a flow divider for O2 gas has a volume capacity of 1117 cc, and a flow divider for SiCl4 has a volume capacity of 427.5 cc (table 1, [0011]). Thus, the flow dividers have different volumes. The limitation of the flow dividers flowing the same gas is functional language for reciting the manner in which the gas branching apparatus is intended to be employed. Since the gas branching apparatus of Takei comprises multiple flow dividers, and each are connected to a supply gas source, the flow dividers can flow the same gas. Alternatively, if this is not considered implicit, then it would have been obvious to one of ordinary skill in the art at the time of the invention to expected the plurality of flow dividers to be able to flow the same type of gas, as each of the flow dividers are connected to a gas source, which meets the structural limitations of the claim. 
Regarding claim 3, Takei teaches the flow divider is designed to have an equal branching ratio of the gas to the first to N-th gas outlets ([0007]).
Regarding claim 4, the first to N-th supply targets are arranged along a longitudinal direction of a long object, such as starting member 1 (figure 1, [0006]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takei et al. (JP2004026519, machine translation provided) as applied to claim 1 above, and further in view of Boden et al. (4,572,820).  Takei doesn’t specify switching between flow dividers according to a flow rate of the gas. Boden teaches a flow divider for dividing a main flow into divisional flows of different quantities (col. 2 lines 20-22), the flow divider comprising of three variable volume elements (col. 3 lines 15-20, col. 4 lines 18-23), wherein different volumes of a reaction component can be supplied by switching from one element to another element (col. 3 lines 23-32), depending on the requirements, such as a flow rate of the reaction component (col. 2 lines 27-33).  Using different flow divider elements having different volumes allows for providing the appropriate volume of a reaction component depending on need. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a similar arrangement of flow divider elements having different volumes so as to allow for the switching from one element to another to accommodate a need to supplying a different volume of the gas as needed, as taught by Boden. Boden further teaches the main volume flow and the divisional flows can be measured and monitored (col. 3 lines 4-7) and changing of the proportion of the divisional flow during transport (col. 3 lines 25-30). Thus, although a controller is not specified, it would have been obvious to one of ordinary skill in the art to employ a controller, as they are well known in the art, to provide for the monitoring, measuring, and changing of the divisional flow during transport of the gas. 
Response to Arguments
Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive. Applicant argues Takei teaches a pressure equalizer device that equalizes different gases. The amendment recites intended use for the apparatus. Since the flow dividers of Takei are each connected to a source gas, the flow dividers could supply the same type of gas. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741